Dallingeb, Judge:
These appeals to reappraisement involve the question of the dutiable values of certain metal bottle caps imported from Plolland and entered at the port of Baltimore in September and October 1936 and in December 1935.
At the hearing in New York on November 19,1940, before Kincbeloe, Judge, the plaintiff offered in evidence the testimony of a single witness, Paul J. Pauls, sole proprietor of the ultimate consignee herein. .He testified that he is the same Paul J. Pauls who testified in the case of Paul J. Pauls v. United States, reappraisement 111017-A, and that the merchandise covered by that appeal was similar in all material respects to the merchandise covered by the instant appeals. At the conclusion of the witness’ testimony the following colloquy took place:
Mr. McDonald. I offer to stipulate with Government Counsel, that the conditions prevailing in the test case, that is Reappraisement No. 111017-A, decided by the Court .of Customs and Patent Appeals under date of April 1, 1940, as Suit *729No. 4277, reported as C. A. D. 116, continued to prevail throughout the entire period covering the importations before the court today.
Mrs. Bennett. The Government concedes based upon information in the possession of the New York Examiner, these instant cases being Baltimore entries, based upon that information, the same market conditions prevailed in Holland as in the test case, just cited by counsel.
Mr. McDonald. I now move in evidence the testimony in all the record, in the case of Paul J. Pauls, Reappraisement 111017-A.
Mrs. Bennett. Suit No. 4277.
Mr. McDonald. Yes.
Mrs. Bennett. No objection.
Judge Kincheloe. Let it be incorporated.
Upon the agreed statement of facts I follow the cited decision and find that the entered values herein constitute the proper export and dutiable values of said merchandise.
Judgment will be rendered accordingly.